Citation Nr: 0635163	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  00-14 170	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

K. Fitch, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1942 to January 
1945. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2000 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut that denied the appellant's claims of service 
connection for the cause of the veteran's death and DIC under 
38 U.S.C.A. § 1318.  The appellant is the surviving spouse of 
the veteran and she perfected an appeal of these 
determinations to the Board.

When this appeal was previously before the Board in July 
2003, this matter was remanded for further development and 
adjudication.  The case was returned to the Board, which in a 
March 2005 decision, denied service connection for cause of 
the veteran's death and DIC under 38 U.S.C.A. § 1318.  The 
appellant appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which in a March 2006 order, granted the parties' joint 
motion for remand, vacating the Board's March 2005 decision 
denying service connection for cause of the veteran's death 
and remanding this issue for compliance with the terms of the 
joint motion.  The appellant did not appeal the Board's March 
2005 decision denying DIC under 38 U.S.C.A. § 1318.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

After a careful review of the claims folder, the Board finds 
that the appellant's claim must be remanded for further 
action.

When the appellant's claim was previously before the Board in 
July 2003, the matter was remanded for further development.  
In doing so, the Board directed that the RO make arrangements 
with the appropriate VA medical facility for the veteran's 
claims file to be reviewed by an appropriate VA physician.  
The physician was to review the claims folder, and the 
reviewing physician was asked to provide an opinion as to: 
(i) whether it is at least as likely as not that the 
veteran's service-connected disabilities (i.e., peptic ulcer 
disease and/or a ventral hernia) caused, or contributed 
substantially or materially, to any condition that ultimately 
led to the veteran's death, including stomach carcinoma; (ii) 
whether the 1947 subtotal gastrectomy caused or made worse 
the stomach carcinoma that led to the veteran's death; and 
(iii) whether the 1947 subtotal gastrectomy so limited the 
ability to aggressive treat the veteran's stomach carcinoma 
that it hastened the veteran's death.  

The appellant was afforded a VA examination in April 2004.  
Afterwards, the Board, in a March 2005 decision, denied the 
appellant's claim based on answers provided by the April 2004 
VA examiner.  

The appellant appealed the Board's March 2005 decision to the 
United States Court of Appeals for Veterans Claims (Court), 
which, in a March 2006 order, granted the parties' joint 
motion for remand, vacating the Board's March 2005 decision 
denying service connection for cause of the veteran's death 
and remanding this issue for compliance with the terms of the 
joint motion.  In doing so, the parties agreed that the April 
2004 VA examiner had not properly answered the questions 
posed in the July 2003 Board remand.  The parties agreed that 
a further remand was required in order that these questions 
may be answered in full and that a re-adjudication based on 
complete answers may be afforded.

Based on the foregoing, the Board concludes that this matter 
must be remanded in accordance with the Court's March 2006 
Order and for compliance with the Board's July 2003 remand 
instructions, as indicated in the Court's March 2006 Order.  
As the Court has stated,

[A] remand by this Court or the Board 
confers on the veteran or other claimant, 
as a matter of law, the right to 
compliance with the remand orders.  We 
hold further that a remand by this Court 
or the Board imposes upon the Secretary 
of Veterans Affairs a concomitant duty to 
ensure compliance with the terms of the 
remand.

Stegall v. West, 11 Vet. App. 268, 271 (1998).  

In addition, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  The reasoning 
of this case also applies to this matter.  In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim, but she was not provided with notice of the type of 
evidence necessary to establish a disability rating or 
effective date for the disability on appeal.  As these 
questions are involved in the present appeal, this case must 
be remanded for proper notice under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), that informs the appellant that a 
disability rating and an effective date for the award of 
benefits will be assigned if the claim is granted, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

In view of the above, this matter is REMANDED to the RO for 
the following actions:

1.  Please send the appellant a 
corrective VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation 
as to the information or evidence 
needed to establish a disability rating 
and effective date for the claim on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006). 

2.  The Ro should make arrangements with 
the appropriate VA medical facility for 
the appellant's claims file to be 
reviewed by an appropriate VA physician.  
The physician should review the claims 
folder.  The reviewing physician should 
be asked to provide an opinion as to: 

(i)  whether it is as least as 
likely as not that the veteran's 
service-connected disabilities 
(i.e., peptic ulcer disease and/or a 
ventral hernia) caused, or 
contributed substantially or 
materially, to any condition that 
ultimately led to the veteran's 
death, including stomach carcinoma; 

(ii)  whether the 1947 subtotal 
gastrectomy caused or made worse the 
stomach carcinoma that led to the 
veteran's death; and 

(iii)  whether the 1947 subtotal 
gastrectomy so limited the ability 
to aggressive treat the veteran's 
stomach carcinoma that it hastened 
the veteran's death.

3.  To help avoid a future remand, the RO 
must ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record (and keeping in mind the dictates 
of the VCAA), the RO should again re-
adjudicate the claim.  If any of the 
determinations remain adverse to the 
appellant, she and her representative 
should be furnished a Supplemental 
Statement of the Case and be given an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



